Mr. Justice Holloway
concurring specially:
I concur fully in the result reached. In my judgment, however, there should be omitted from the opinion the sentence: “If nothing else appears, the fact that the party seeking reformation of the contract failed to read it before signing it, will preclude relief. ” It is apt to mislead. To illustrate my meaning : If in the instant case the waiver clause was inserted in this note by mutual mistake, then the note sued upon does not represent the agreement of the parties and is not, in contemplation of law, a contract at all, because it lacks the indispensable ingredi*342ent — a meeting of tbe minds. If tbe note sued upon is not valid for want of that element, no negligence of defendant Chessman, however gross, can supply it or entitled plaintiff to recover for tbe breach of an agreement which never existed.
Rehearing denied July 16, 1914.